Citation Nr: 1431285	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-40 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral macular drusen, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1969 to March 1971 and from December 1982 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge at a December 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal was previously before the Board in April 2012, when it was remanded for additional development.  There has not been substantial compliance with the remand instructions and the Board must remand the claims again.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

The issues of entitlement to an increased rating for diabetes mellitus and hearing loss in the right ear have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the April 2012 remand, the Board directed the RO to contact the Veteran's February 2007 private audiologist to clarify the audiometric and speech discrimination tests used in rendering his findings.  The Appeals Management Center (AMC) sent an April 2012 letter to the Veteran requesting that he complete the appropriate release forms so that his private audiologist could be contacted.  The Veteran did not respond to the request and the AMC did not attempt to contact the audiologist.  

The purpose of contacting the audiologist was limited to clarifying the type of testing done as part of a February 2007 examination.  Since no additional records were being requested, a consent form from the Veteran may not be necessary.  Since the claim is being remanded again, the AMC should attempt to contact the audiologist for the limited purpose of determining whether the Maryland CNC test was used.   

Pursuant to the remand, the Veteran was afforded a VA examination to determine the nature and etiology of bilateral macular drusen.  The April 2012 examiner found that the Veteran does not have macular drusen and stated that "macular drusen is not caused by diabetes, and no studies (that I am aware of) have linked the two conditions."  The examiner noted that according to the claims folder, macular drusen was diagnosed in August 2010, but the examiner could find no documentation.  

The Board has reviewed the record and the October 2011 VA eye examination included specific findings of drusen in both eyes.  Thus, the Veteran had the claimed disability during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Given the inconsistent VA examinations, it is unclear whether the Veteran currently has the condition and there is still no opinion as to whether the macular drusen, noted at some time during the appeal, were aggravated by the service-connected diabetes mellitus.  Thus, another examination and opinion as required. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's private audiologist and ask for clarification regarding the February 2007 audiological evaluation as to what audiometric test was used and what speech discrimination test was used in rendering the audiological findings and speech discrimination scores.  Specifically, the Veteran's private audiologist should be asked whether the Maryland CNC word list and audiometric test was used in conducting the Veteran's audiological evaluation in February 2007.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the bilateral macular drusen.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a) Does the Veteran currently have macular drusen?  If not, the examiner should comment on the October 2011 VA examination that specifically noted drusen on both the right and left macula on internal eye exam and clarify whether that diagnosis is accurate or the condition is such that it could resolve. 

(b) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral macular drusen is caused by his diabetes mellitus?

(c) If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's diagnosed bilateral macular drusen has been aggravated beyond its normal progression by his diabetes mellitus? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the disability (i.e., a baseline) before the onset of the aggravation. 

The examiner is instructed that it should provide an opinion as to whether the Veteran's condition was caused or aggravated by his service-connected diabetes, notwithstanding a current diagnosis of bilateral macular drusen, as such condition has been diagnosed during the pendency of this appeal.  

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



